924 F.2d 1052Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.Leroy CARTER, Individually and as a Former Sergeant at theMaryland Penitentiary, Hendricks, Individually and as aSergeant Assigned to the Maryland Penitentiary located atBaltimore, MD, C. Johnson, Individually and as a SergeantAssigned to the Maryland Penitentiary located at Baltimore,MD, W. Johnson, Individually and as a Former CorrectionalOfficer at the Maryland Penitentiary, J.S. Smith,Individually and as a Correctional Officer Assigned to theMaryland Penitentiary, A.W. Turner, Individually and as aCorrectional Officer Assigned to the Maryland Penitentiary,Defendants-Appellees.
No. 90-6403.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 7, 1990.Decided Feb. 4, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-79-585-K)
Aaron Holsey, appellant pro se.
Carmina Szunyog, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey appeals the district court's denial of his "Motion for T.R.O. and Preliminary Injunction/Denial of Access to Courts."    Applying the factors set forth in Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189 (4th Cir.1977), we hold that the denial of the preliminary injunction was not an abuse of discretion.  We are without jurisdiction to review the denial of the request for a temporary restraining order.    See Commonwealth of Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).


2
As our review of the record and other materials before us reveals that it would not aid the decisional process, we dispense with oral argument.  We affirm the denial of the preliminary injunction and dismiss the appeal from the denial of the restraining order.


3
AFFIRMED IN PART AND DISMISSED IN PART.